DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Finality of the rejection of the last Office action (mailed 8/6/2021) is withdrawn in view of the new grounds of rejection set forth below.

Applicant's arguments filed 11/8/2021 in the after final response have been fully considered but they are not fully persuasive.  The after final response has been entered.

Claims 1-36, 39, 41, 43-49, 55, and 60-73 have been cancelled.  

The terminal disclaimer filed on 11/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 15/615,281; U.S. Patent Application 15/615, 197; and U.S. Patent Application 15/975,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The provisional rejection of claims 37-38, 40, 42, 50-54, and 56-59 on the ground of nonstatutory double patenting as being unpatentable over claims 37-56 of copending Application No. 15/623,412 in view of Silence (U.S. Patent Application Publication 2010/0022452) is withdrawn.  As noted by applicant, the 15/623,412 application was cited in error.  The examiner inadvertently provided the wrong application number.  The corrected double patenting rejection is set forth below.
Specification
The substitute specification filed 11/8/2021 has been entered.  The replacement sequence listing removing SEQ ID NOS: 107 and 108 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-38, 40, 42, 50-54, and 56-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-56 of copending Application No. 16/823,412 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record). 
Co-pending claims 37, 43, and 50 are directed to polypeptides that comprises a VHH at its C-terminal end with C-terminal endings (such as AAA, GGG, and GGV) that are in common with the instant claims.  Claim 43 binds a therapeutic target.  Claim 50 binds serum albumin.  The co-pending claims are not limited to a single VHH but do not explicitly recite two ISVDs, one of which binds serum albumin and the other binds a therapeutic target.
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic target such as von Willebrand Factor (vWF) and the other binds serum albumin.  Humanized and camelid ISVDs are disclosed.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].
It would have been obvious to take the VHH of co-pending claim 37 or claim 43 and fuse it to the C-terminus of an ISVD for serum albumin as suggested by Silence, thereby arriving at a .
This is a provisional nonstatutory double patenting rejection. 

Claims 37-38, 40, 42, 50-54, and 56-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-56 of copending Application No. 17/409,019 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record). 
Co-pending claims 37, 43, and 50 are directed to polypeptides that comprise at least two immunoglobulin single variable domains (ISV) where one ISV is at the C-terminal end with C-terminal endings (such as AAA, GGG, and GGV) that are in common with the instant claims.  The C-terminal ISV does not bind serum albumin.  The co-pending claims do not explicitly recite that the second ISVD  binds serum albumin.
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic target such as von Willebrand Factor (vWF) and the other binds serum albumin.  Humanized and camelid ISVDs are disclosed.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].
It would have been obvious to take the VHH of co-pending claim 37, 43, or 50 and fuse it to the C-terminus of an ISVD for serum albumin as suggested by Silence, thereby arriving at a fusion protein of the instant claims.  Silence suggests using humanized and camelized VHH .
This is a provisional nonstatutory double patenting rejection. 

Applicant is advised that no provisional double patenting rejections have been made over the claims in the 15/311,564 application or any co-pending applications claiming priority to the ‘564 application. The 15/311,564 application has an effective filing date that is junior to the instant application. If these provisional double patenting rejections were the only rejections remaining in this application, they would be withdrawn as set forth in MPEP 804(B)(1)(b)(i).  None have been allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa